 

Exhibit 10.1

 





EXECUTION VERSION

 





CONSULTING AGREEMENT

 



This Consulting Agreement is made as of September 29, 2014 (the “Agreement”),
among 22nd Century Group, Inc., a corporation duly organized and validly
existing under the laws of the State of Nevada with its principal business
address at 9530 Main Street, Clarence, New York 14031 (the “Company”); Crede CG
III Ltd., a corporation duly organized and validly existing under the laws of
Bermuda with its principal business address at 11601 Wilshire Boulevard, Suite
950, Los Angeles, California 90025 (“Consultant”); and Terren Peizer, an
individual who is the controlling member/manager of Consultant (“Peizer”).

 

WHEREAS, the Consultant arranged for meetings and introductions between the
Company and various representatives of the tobacco industry in the People’s
Republic of China (“China”) that occurred in June 2014; and

 

NOW, THEREFORE, in consideration of the mutual conditions and premises contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound do hereby agree as follows:

 

1. Condition Precedent. Notwithstanding anything contained in this Agreement to
the contrary, the Consultant, Peizer and the Company agree that this Agreement
shall not be effective, the Consultant and Peizer shall not perform any services
of any type under this Agreement, and the Consultant and Peizer shall not be
entitled to any compensation or warrants of any type under this Agreement unless
and until the Company, Consultant and Century Champion Investments, Ltd., an
entity formed in the British Virgin Islands, have each executed documentation
evidencing an equity interest in 22nd Century Asia, Ltd., an entity formed in
Bermuda (the “China JV”) for the purpose of the sale of tobacco procured by the
Company to an entity in the People’s Republic of China (the “Condition
Precedent”).

 

2. Retention of Consultant. Subject to the Condition Precedent, the Company
agrees to retain the Consultant, and Consultant agrees to accept such retention
by the Company, upon the occurrence of the Condition Precedent, all upon the
terms and conditions set forth in this Agreement, for the period of time
beginning on the first business day immediately after the satisfaction of the
Condition Precedent and ending upon the six month anniversary date from the date
that is the first business day immediately after the satisfaction of the
Condition Precedent of this Agreement, unless sooner terminated pursuant to
paragraph 8 (the “Consulting Period”).

 

3. Services. During the Consulting Period, the Consultant agrees to devote the
Consultant’s efforts, business time and attention to providing consulting
services to the Company related to the Company’s involvement in the China JV and
maximizing the amount of proprietary tobacco of the Company that is purchased by
the China JV, with Peizer being the member-manager of Consultant who will be
primarily responsible for the performance of the duties of the Consultant under
this Agreement, but in no event will Consultant be required to provide the
services for more than five (5) hours in any week. During the Consulting Period,
the Consultant agrees to render such other lawful services as the Company and
the Consultant may mutually agree to from time to time relating to the China JV,
acting reasonably and in good faith. During the Consulting Period, the
Consultant agrees that the Consultant and its members, managers, employees and
affiliates will not, except with the prior written consent of the Company,
become engaged in or render services for any tobacco business which is
competitive to the business of the Company. The Company agrees that during the
Consulting Period, the Consultant and its members, managers, employees and
affiliates who provide services to the Company under this Agreement shall do so
in a manner as solely determined by the Consultant. The Consultant and its
members, managers, employees and affiliates do not have any right to represent
the Company or enter into any agreement, contract, commitment or obligation of
any type or nature on behalf of the Company or to bind the Company in any way to
any agreement, contract, commitment or obligation of any type or nature.

 



 

 

 

4. Sale and Purchase of the Warrants. In the event the Condition Precedent is
satisfied (the “Triggering Event”), then the next business day immediately
following the occurrence of the Triggering Event, the Company will issue to the
Consultant the Warrants attached hereto in the forms of Exhibit A (the “Tranche
1A Warrant”), Exhibit B (the “Tranche 1B Warrant”), Exhibit C (the “Tranche 2
Warrant”) and Exhibit D (the “Tranche 3 Warrant” and, with the Tranche 1A
Warrant, Tranche 1B Warrant and Tranche 2 Warrant being collectively referred to
as the “Warrants”). The Company shall reimburse the Consultant for all
reasonable, documented and pre-approved out-of-pocket expenses incurred by the
Consultant only in the performance of its consulting obligations hereunder.
Notwithstanding the foregoing, the Company shall not reimburse any expense
incurred by the Consultant that is related to the Consultant’s business
overhead, including, but not limited to, office space, telephone use and/or
service, computer equipment, office supplies or any employees or agents whom the
Consultant may hire.

 

5. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

 

(a) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the Warrants and to issue the Warrants and the shares of Common Stock issuable
upon exchange (with respect to the Tranche 1A Warrant only) or exercise of the
Warrants (the “Warrant Shares” and, with the Warrants, the “Securities”) in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement and the Warrants by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby (including, without limitation,
the issuance of the Warrants and the reservation for issuance and issuance of
the Warrant Shares issuable upon exercise of the Warrants) have been duly
authorized by the Company’s board of directors and no further filing, consent or
authorization is required by the Company, its board of directors or its
stockholders or other governing body of the Company. This Agreement has been,
and each of the Warrants will be, duly executed and delivered by the Company,
and each constitutes, or will constitute, the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.

 



2

 

 

(b) Issuance of Securities. The issuance of the Warrants is duly authorized and,
upon issuance in accordance with the terms hereof, will be validly issued, fully
paid and non-assessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof. As of
the date hereof, the Company shall have reserved from its duly authorized Common
Stock not less than 100% of Warrant Shares issuable upon exchange or exercise of
the Warrants (without taking into account any limitations on the exercise of the
Warrants set forth therein). The issuance of the Warrant Shares is duly
authorized, and upon exercise or exchange in accordance with the Warrants, the
Warrant Shares, when issued, will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders of the Warrant Shares being entitled to all rights accorded to a holder
of Common Stock. Upon receipt of the applicable Securities, each Buyer will have
good and marketable title to the applicable Securities.

 

(c) No Conflicts. The execution, delivery and performance of the Consulting
Agreement and each of the Warrants by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Warrants and Warrant Shares and the reservation
for issuance of the Warrant Shares) will not (i) result in a violation of the
Company’s Articles of Incorporation (including, without limitation, any
certificates of designation contained therein) or other organizational documents
of the Company or any of its subsidiaries, or Bylaws, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the NYSE MKT (the “Principal
Market”) applicable to the Company or any of its subsidiaries or by which any
property or asset of the Company or any of its subsidiaries is bound or
affected.

 

6. Representations and Warranties of the Consultant. The Consultant represents
and warrants to the Company that:

 

(a) Organization; Authority. The Consultant is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated hereby and otherwise to carry out its
obligations hereunder and thereunder.

 

(b) Accredited Investor Status. The Consultant is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

 

(c) Transfer or Resale. The Consultant understands that except as provided in a
registration rights agreement between the parties dated September 17, 2014,
which shall be deemed to include 1,250,000 shares of Common Stock issuable upon
exercise or exchange of the Tranche 1A Warrant (the “Registration Rights
Agreement”): (i) the Warrants and the shares of Common Stock issuable upon
exchange or exercise thereof (the “Warrant Shares” and, with the Warrants, the
“Securities”) have not been and are not being registered under the Securities
Act of 1933, as amended (“1933 Act”), or any state securities laws, and may not
be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Consultant shall have delivered to the Company
(if requested by the Company) an opinion of counsel to the Consultant to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Consultant provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144, and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person (as defined below) through whom the sale is made) may be
deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other person is under any obligation to register the Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder.

 



3

 

 

(d) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Consultant and constitutes the legal,
valid and binding obligations of the Consultant enforceable against the
Consultant in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

7. Register; Transfer Agent Instructions; Legends.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to any
holder of a Warrant), a register for the Warrants in which the Company shall
record the name and address of the person in whose name the Warrants have been
issued (including the name and address of each transferee) and the number of
Warrant Shares issuable upon exercise of the Warrants held by such person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Warrant holder or its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall instruct its transfer agent
and any subsequent transfer agent to issue certificates or credit shares to the
applicable balance accounts at The Depository Trust Company (“DTC”), registered
in the name of each warrant holder or its respective nominee(s), for the Warrant
Shares in such amounts as specified from time to time by each warrant holder to
the Company upon the exchange (with respect to the Tranche 1A Warrant only) or
exercise of the Warrants. The Company represents and warrants that no
instruction other than the instructions referred to in this Section 7(b) will be
given by the Company to its transfer agent with respect to the Securities, and
that the Securities shall otherwise be freely transferable on the books and
records of the Company, as applicable, to the extent provided in this Agreement
and the Registration Rights Agreement. If a warrant holder effects a sale,
assignment or transfer of the Securities, the Company shall permit the transfer,
provided that Consultant provides a legal opinion in form reasonably
satisfactory to the Company, and shall promptly instruct its transfer agent to
issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
warrant holder to effect such sale, transfer or assignment. In the event that
such sale, assignment or transfer involves Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or in compliance
with Rule 144 or another exemption from registration, the transfer agent shall
issue such shares to such warrant holder, assignee or transferee (as the case
may be) without any restrictive legend in accordance with Section 7(d) below.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to each warrant holder. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 7(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 7(b), that
each warrant holder shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required. The Company shall cause
its counsel to issue the legal opinion referred to in the Registration Rights
Agreement to the Company’s transfer agent on the Effective Date (as defined in
the Registration Rights Agreement). Any fees (with respect to the transfer
agent, counsel to the Company or otherwise) associated with the issuance of such
opinion or the removal of any legends on any of the Securities shall be borne by
the Company.

 



4

 

 

(c) Legends. The Consultant understands that the Securities have been issued (or
will be issued in the case of the Warrant Shares) pursuant to an exemption from
registration or qualification under the 1933 Act and applicable state securities
laws, and except as set forth below, the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND APPLICABLE
STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR (IF REQUESTED BY THE COMPANY) TO SUCH EFFECT, THE SUBSTANCE OF
WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY OR (II) RULE 144 PROMULGATED
UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THIS SECURITY AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 



5

 

 

(d) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 7(c) above or any other legend (i)
while a registration statement (including a Registration Statement) covering
resale of Securities issued or issuable pursuant to the Tranche 1A Warrant is
effective under the 1933 Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (ii) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that such warrant holder provides the Company
with an opinion of counsel to such warrant holder, in a form reasonably
acceptable to Company, to the effect that such sale, assignment or transfer of
the Securities may be made without registration under the applicable
requirements of the 1933 Act or (iii) if such legend is not required under
applicable requirements of the 1933 Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than five (5) business days following the delivery by a warrant holder to the
Company or the transfer agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such warrant holder as may be required above in this Section 7(d), as
directed by such warrant holder, either: (A) provided that the Company’s
transfer agent is participating in the DTC Fast Automated Securities Transfer
Program and such Securities are Warrant Shares, credit the aggregate number of
shares of Common Stock to which such warrant holder shall be entitled to such
warrant holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to such warrant holder, a
certificate representing such Securities that is free from all restrictive and
other legends, registered in the name of such warrant holder or its designee
(the date by which such credit is so required to be made to the balance account
of such warrant holder’s or such warrant holder’s nominee with DTC or such
certificate is required to be delivered to such warrant holder pursuant to the
foregoing is referred to herein as the “Required Delivery Date”).

 

(e) Failure to Timely Deliver; Buy-In. If the Company fails to (i) issue and
deliver (or cause to be delivered) to a warrant holder by the Required Delivery
Date a certificate representing the Securities so delivered to the Company by
such warrant holder that is free from all restrictive and other legends or (ii)
credit the balance account of such warrant holder’s or such warrant holder’s
nominee with DTC for such number of Warrant Shares so delivered to the Company,
then, in addition to all other remedies available to such warrant holder, the
Company shall pay in cash to such warrant holder on each Trading Day (as defined
in the Warrant) after the Required Delivery Date that the issuance or credit of
such shares is not timely effected an amount equal to 1% of the product of (A)
the number of shares of Common Stock not so delivered or credited (as the case
may be) to such warrant holder or such warrant holder’s nominee multiplied by
(B) the Closing Sale Price (as defined in the Warrants) of the Common Stock on
the Trading Day immediately preceding the Required Delivery Date. In addition to
the foregoing, if the Company fails to so properly deliver such unlegended
certificates or so properly credit the balance account of such warrant holder’s
or such warrant holder’s nominee with DTC by the Required Delivery Date, and if
on or after the Required Delivery Date such Buyer (or any other person in
respect, or on behalf, of such warrant holder) purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such warrant holder of all or any portion of the number of shares of
Common Stock, or a sale of a number of shares of Common Stock equal to all or
any portion of the number of shares of Common Stock, that such warrant holder so
anticipated receiving from the Company without any restrictive legend, then, in
addition to all other remedies available to such warrant holder, the Company
shall, within five (5) Trading Days after such warrant holder’s request and in
such warrant holder’s sole discretion, either (i) pay cash to such warrant
holder in an amount equal to such warrant holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including brokerage commissions and
other out-of-pocket expenses, if any) (the “Buy-In Price”), at which point the
Company’s obligation to so deliver such certificate or credit such warrant
holder’s balance account shall terminate and such shares shall be cancelled, or
(ii) promptly honor its obligation to so deliver to such Buyer a certificate or
certificates or credit such warrant holder’s DTC account representing such
number of shares of Common Stock that would have been so delivered if the
Company timely complied with its obligations hereunder and pay cash to such
warrant holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of shares of Warrant Shares (as the case may
be) that the Company was required to deliver to such warrant holder by the
Required Delivery Date multiplied by (B) the lowest Closing Sale Price of the
Common Stock on any Trading Day during the period commencing on the date of the
delivery by such warrant holder to the Company of the applicable Warrant Shares
(as the case may be) and ending on the date of such delivery and payment under
this clause (ii).

 



6

 

 

8. Termination. The Consulting Period will be for the period of time as provided
in Section 2 of this Agreement, unless terminated earlier by (a) by the
Consultant's resignation upon prior written notice to the Company of thirty (30)
days, (b) the death or permanent disability of Peizer, which death or permanent
disability renders Peizer unable to perform the Consultant's duties hereunder or
(c) the failure of the Condition Precedent to occur by October 15, 2014.

 

9. Independent Contractor. The Consultant is and throughout this Agreement shall
be at all times an independent contractor and not an employee, partner or agent
of the Company. The Consultant shall not be entitled to nor receive any benefits
normally provided to the Company's employees such as, but not limited to,
vacation payment, retirement, insurance, worker’s compensation, health care or
sick pay. The Company shall not be responsible for withholding income or other
taxes from any compensation paid to the Consultant. The Consultant shall be
solely responsible for filing all tax returns and paying any income, social
security or other tax levied upon or otherwise applicable with respect to the
consideration paid to the Consultant pursuant to this Agreement. The Consultant
also shall be solely liable for all taxes related to the compensation paid, if
any, by the Company to the Consultant under this Agreement.

 

10. Confidential Information. The Consultant acknowledges that the information,
observations, data and trade secrets (collectively, "Confidential Information")
obtained by the Consultant during the Consultant's performance under this
Agreement, and previously if Consultant has already obtained any non-public
information relating to the Company prior to the date of this Agreement,
concerning the business, science, potential licenses, potential acquisitions,
and/or other affairs of the Company are the sole property of the Company. For
purposes of this Agreement, "trade secret" means any method, program or
compilation of information which is used in the business of the Company,
including but not limited to: (a) formulas, scientific information, data,
techniques, plans and/or materials used by the Company and/or any actual or
potential target acquisition entities of the Company (“Target Entities”), (b)
scientific and/or business methods and strategies employed by the Company and/or
the Target Entities, and (c) all lists of past, present or targeted customers,
clients, suppliers and/or investors of the Company and/or the Target Entities.
The Consultant agrees on behalf of itself and all of its members, managers,
employees and affiliates (collectively, the “Consultant’s Affiliates”) that
Consultant and/or the Consultant’s Affiliates will not disclose to any
unauthorized person or entity or use for the own account of the Consultant
and/or the Consultant’s Affiliates any of such Confidential Information without
the prior written consent of the Company. Confidential Information does not
include information that (i) is already in the possession of Consultant or its
Affiliates, provided that such information is not known by them to be subject to
another confidentiality agreement with or other obligation of secrecy to the
Company, (ii) becomes generally available to the public other than as a result
of a disclosure by Consultant or its Affiliates in breach of this Agreement,
(iii) becomes available to Consultant or its Affiliates on a non-confidential
basis from a source other than the Company, provided that such source is not
known by Consultant or its Affiliates to be bound by a confidentiality agreement
with or other obligation of secrecy to the Seller prohibiting such disclosure
after a reasonable inquiry or (iv) is independently developed by Consultant or
its Affiliates without using Confidential Information and without otherwise
violating their obligations hereunder. The Consultant agrees to provide
confirmation to the Company at the Company’s written request that all memoranda,
notes, plans, records, reports and other documents (and copies thereof) relating
to Company which the Consultant and/or the Consultant’s Affiliates may then
possess have been destroyed. The provisions of this Section 10 shall survive the
termination or expiration of this Agreement for any reason whatsoever.

 



7

 

 

11. Non-Circumvention. The Consultant agrees on behalf of itself and all of its
managers, employees and affiliates to refrain from knowingly requesting or
inducing any then existing customers, existing clients, suppliers, actual
licensees or licensors, actual and/or target acquisition entities of the Company
to curtail any business they are currently, or in the last twelve (12) months
have been, transacting or contemplating to transact with the Company.
Furthermore, during the Consulting Period and for twelve (12) months thereafter,
the Consultant shall not, and anyone affiliated with the Consultant shall not,
directly or indirectly, knowingly solicit or encourage or attempt to influence
any existing employee, customer, client, supplier, consultant or recruit to
leave, diminish or discourage their employment, consultancy or other
relationship with the Company. The provisions of this Section 11 shall survive
the termination or expiration of this Agreement for any reason whatsoever.

 

12. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, if delivered
personally; (ii) when sent, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not receive an automatically generated message
from the recipient’s e-mail server that such e-mail could not be delivered to
such recipient) and (iv) if sent by overnight courier service, one (1) business
day after deposit with an overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
The addresses, facsimile numbers and/or e-mail addresses for such notices,
consents, waivers or other communications are as follows:

 



8

 

 





To the Company: Mr. Joseph Pandolfino   Chief Executive Officer   22nd Century
Group, Inc.   9530 Main Street   Clarence, New York 14031   Telephone:
716-270-1523   Facsimile:  716-877-3064   E-mail:  99@xxiicentury.com     To
Consultant: Mr. Terren Peizer   Managing Member   Crede Capital Group, LLC  
11601 Wilshire Boulevard, Suite 950   Los Angeles, California 90025   Telephone:
310-444-4346   Facsimile:  310-444-4394   E-mail:  terren@credecg.com





 

or to such other address, facsimile number or e-mail address and/or to the
attention of such other person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.

 



9

 

 

13. Miscellaneous. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
The parties agree that (i) the provisions of this Agreement shall be severable
in the event that any of the provisions hereof are for any reason whatsoever
invalid, void or otherwise unenforceable, (ii) such invalid, void or otherwise
unenforceable provisions shall be automatically replaced by other provisions
which are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable and (iii) the remaining
provisions shall remain enforceable to the fullest extent permitted by law. This
Agreement and the Warrants embody the complete agreement and understanding among
the parties regarding the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
This Agreement may be executed on separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement. This Agreement is intended to bind and inure to the benefit of and be
enforceable by the Consultant, the Company and their respective successors and
assigns. Neither party may assign its rights or delegate its obligations
hereunder without the prior written consent of such other party, provided that
the Consultant may assign any of its rights to any of its affiliates without the
consent of the Company. All questions concerning the construction, validity and
interpretation of the Agreement will be governed by the internal law, and not
the law of conflicts, of the State of New York. All parties hereby consent to
subject matter jurisdiction, personal jurisdiction and venue in the appropriate
federal court located in the State of New York for any disputes under this
Agreement. Any provision of this Agreement may be amended or waived only with
the prior written consent of both the Company and the Consultant. The persons
executing this Agreement on behalf of each party have been duly authorized to
enter into this Agreement on behalf of such party, respectively.

 

[Remainder of page intentionally left blank. Signature page(s) to follow.]

 

 

10

 

 

IN WITNESS WHEREOF, the parties have duly executed this Consulting Agreement on
the day and year first above written.



 



  Crede CG III, Ltd.         By:   Terren Peizer   Managing Member          
Terren Peizer, Individually         22nd Century Group, Inc.         By:  
Joseph Pandolfino   Chief Executive Officer



 



 

 

EXHIBIT A

 

FORM OF TRANCHE 1A WARRANT

 

 

 

 

EXHIBIT B 

 

FORM OF TRANCHE 1B WARRANT

 

 

 

 

EXHIBIT C

 

FORM OF TRANCHE 2 WARRANT

 

 

 

 

EXHIBIT D

 

FORM OF TRANCHE 3 WARRANT

 



 



 